 542DECISIONSOF NATIONALLABOR RELATIONS BOARDSan Francisco Typographical Union No. 21,Interna-tionalTypographical Union,AFL-CIO;Freight,Construction,General Drivers&Helpers UnionLocal 287,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America;and Brotherhood of Teamsters& Auto TruckDrivers Local No. 85,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpersof AmericaandCalifornia Newspaper,Inc. d/b/aSan Rafael Independent Journal.Case 20-CC-965December 30, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn August 17, 1970, Trial Examiner Allen Sin-sheimer,Jr., issued his Decision in the above-entitledproceeding, finding that the Respondents had en-gagedin andare engagingin certain unfair laborpractices and recommending that they cease anddesist therefrom and take certain affirmative action,as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondents filed exceptions to theDecision and a supporting brief, the Charging Partyfiled an answeringbrief, and the General Counsel andthe Charging Party filed limited cross-exceptions tothe Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational LaborRelationsBoard has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision, the exceptions, cross-exceptionsand briefs, and theentirerecord in the case, andhereby adopts the findings, conclusions, and recom-mendationsof the Trial Examiner with the followingmodifications:In the limitedcross-exceptions filed by the GeneralCounsel and joined in by the Charging Party it ispointed out that by apparent oversight the TrialExaminerfailed to find that when Montano ofTeamsters Local No. 85 induced drivers of a neutralemployer not to cross the secondary picket line ofRespondentTypographicalUnion No. 21, andthereby involved the Teamsters Local No. 85 in theprocess of shutting down the pier, such conductconstituted a violation of Section 8(b)(4)(i)(B) as wellas 8(b)(4)(ii)(B); 1and, in the case of RespondentTeamsters Local 287, he failed to include in hisrecommended order a remedial provision aimed at its187 NLRB No. 71violation of Section 8(b)(4)(ii)(B).We find merit inthese cross-exceptions and shall revise the remedialprovisions accordingly.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the Recommend-ed Order of the Trial Examiner, as modified herein,and hereby orders that the Respondents, San Francis-co Typographical Union No. 21, International Typo-graphical Union, AFL-CIO; Freight, Construction,General Drivers & Helpers Union Local 287, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America; and Brotherhood ofTeamsters & Auto Truck Drivers Local No. 85,International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, their officers,agents, and representatives, shall take the action setforth in the Trial Examiner's Recommended Order asmodified below:1.Renumber paragraph B, 1, as paragraph B, 1,(a), and add the following as paragraph B, 1, (b):"(b) Cease and desist from threatening, coercing, orrestraining Star,Garden City, Powell, or Globe,where an object is to force or require Star, GardenCity, Powell, Globe, or any other person to ceasedoing business with the Journal or with each other, tocompel any of themto cease doing businesswith theJournal."2.Renumber paragraph C, 1, as paragraph C, 1,(b), and insert, immediately preceding it, the follow-ing asparagraph C, 1, (a):"(a) Cease and desist from inducing or encouragingindividuals employed by Globe or by Garden City torefuse to pick up or deliver goods, wares, ormerchandise at Pier 46A of the port of San Franciscodestined for the Journal or to refuse to perform anyother services where an object thereof is to force orrequire Globe or Garden City to cease doing businesswith the Journal, or with Powell, Star, or with anyother person for the purpose of causing a cessation ofbusiness by any of them with the Journal."3.In footnote 9 of the Trial Examiner's Decisionsubstitute "20" for "10" days.4.Substitute the attached notice as Appendix Bfor that recommended by the Trial Examiner.5.Substitute the attached notice as Appendix Cfor that recommended by the Trial Examiner.IA violationof Section 8(bX4XiXB)was not specifically alleged in thecomplaint as against TeamstersLocal No.85, but the evidentiary factsunderlying this additional finding are admitted by Montano himself. S.F. TYPOGRAPHICAL UNION 21APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT induce or encourage individualsemployed by Garden City Transportation Compa-ny, Ltd., to refuse to pick up or deliver goods,wares, or merchandise at Pier 46A of the port ofSan Francisco destined for San Rafael Independ-ent Journal or to perform any other services wherean object thereof is to force or require Garden CityTransportation Company, Ltd., to cease doingbusiness with San Rafael Independent Journal orwith Powell River Alberni Sales Ltd., Star Termi-nal Company, Inc., Globe-Wally's Forklift Serv-ice, Inc., or any other person for the purpose ofcausing a cessation of businessby any of themwith San Rafael Independent Journal.WE WILL NOT threaten, coerce, or restrain StarTerminal Company, Inc., Garden City Transpor-tation Company, Ltd., Powell River Alberni SalesLtd.,orGlobe-Wally's Forklift Service, Inc.,where an object is to force or require Star TerminalCompany, Inc.,Garden City TransportationCompany, Ltd., Powell River Alberni Sales Ltd.,Globe-Wally's Forklift Service, Inc., or any otherperson to cease doing business with the San RafaelIndependent Journal, or with each other to compelany of them to cease doing business with the SanRafael Independent Journal.FREIGHT, CONSTRUCTION,GENERAL DRIVERS &HELPERSUNION LOCAL287, INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN &HELPERS OF AMERICA(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 13050 Federal Building, 450 Golden GateAvenue, Box 36047, San Francisco, California 94102,Telephone 415-556-3197.543APPENDIX CNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTthreaten,coerce,or restrain StarTerminal Company,Inc.,where an object is toforce or require Star TerminalCompany,Inc., tocease doing business with Powell RiverAlberniSales Ltd., Garden City Transportation Company,Ltd.,Globe-Wally's ForkliftService, Inc., or anyother personto compel anyof them to cease doingbusiness with the San Rafael Independent Journal.WE WILL NOTinduce or encourage individualsemployed by Globe-Wally's ForkliftService, Inc.,or by Garden City Transportation Company, Ltd.,to refuseto pick up or delivergoods, wares, ormerchandise at Pier46A of theport of SanFranciscodestined for the San RafaelIndepend-ent Journal or to refuseto perform any otherserviceswhere an objectthereof is to force orrequireGlobe-Wally's ForkliftService,Inc., orGarden City Transportation Company, Ltd., tocease doing businesswith theSan Rafael Inde-pendent Journal, or withPowell RiverAlberniSalesLtd., Star Terminal Company, Ltd., or withany otherperson for the purpose of causing acessation of businessby any of themwith the SanRafael Independent Journal.BROTHERHOOD OFTEAMSTERS & AUTOTRUCK DRIVERS LOCALNo. 85, INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN &HELPERS OF AMERICA(Labor Organization)DatedBy(Representative)(Title)Thisis an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 13050 FederalBuilding,450 Golden GateAvenue, Box 36047, San Francisco, California 94102,Telephone 415-556-3197. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALLENSINSHEIMER,JR., Trial Examiner: This proceedingwas heard at San Francisco, California, on May 6, 7, 8, and13, 1970. The complaint herein issued on February 17,1970, based on a charge filed January 20, 1970, allegesviolations of Section 8(b)(4)(i) (ii)(B) of the Act by virtue ofcertain picketing and other conduct engaged in by theRespondents.' The issues will be more fully set forthhereafter.Upon the entire record including my observation of thewitnessesand after due consideration of the briefs filed bytheGeneralCounsel, the Charging Party, and theRespondents, I make the following: 2FINDINGS AND CONCLUSIONS1.THE BUSINESSOF THE CHARGING PARTYThe complaintalleges, the Respondents admit, and I findthat the Charging Party is engaged in the publication of adaily newspaper of general circulation in San Rafael,California, that during the past year it derived grossrevenue in excess of $200,000 from its newspaper operationand that during said year it received goods and materialsvalued in excess of $50,000 from outside the State ofCalifornia. It is further alleged, admitted, and I find thatthe Charging Party, the California Newspapers, Inc. d/b/aSan RafaelIndependent Journal, herein called The Journal,is engaged in commercewithin the meaning of the Act.It.THELABOR ORGANIZATIONS INVOLVEDSan Francisco Typographical Union No. 21, Internation-alTypographical Union, AFL-CIO, herein called Typo-graphical Union 21, Freight, Construction, General Drivers& Helpers Union Local 287, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen & Helpers ofAmerica, herein called Teamsters Local 287, and Brother-hood of Teamsters & Auto Truck Drivers Local No. 85,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, herein calledTeamsters Local 85, are labor organizations within themeaning of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.Background and AdmissionsThe Journal purchases from Powell River Alberni SalesLtd., herein called Powell, newsprint, which is shipped byPowell from Canada to the port facility operated by StarTerminal Company, Inc., herein called Star, at pier 46A ofthe port of San Francisco, where the newsprint is storedwhile awaiting delivery to The Journal. There are alsoiOn April 10, 1970, this case was consolidated for hearing with Case20-CB-2205 The hearing opened May 6 and was continued to May 7 dueto unavailabilityof RespondentcounselOn May 7, 1970, pursuant tomotion of Respondent's counsel, the Trial Examiner severedthe above casefrom Case 20-CB-2205 Hearing in thatcasewas conducted followingconclusion of theabove case2The General Counsel on June 22 and July 22, 1970, fileda motion tostored,in various locations at the pier,rolls of newsprint tobe delivered to many newspapers in the area other than TheJournal.These have no required or fixed place of storagealthough they may be stored at the same place.Garden CityTransportationCompany,Ltd.,hereincalledGardenCity,has performed services for Powell inthe hauling of rolls of newsprint from Star's port facility tovarious customers of Powell including The Journal. Itsemployees are members of TeamstersLocal 287. Globe-Wally'sForklift Service,Inc., herein called Globe,has beenengaged in the business of loading and unloading cargo bymeans of forklifts from motor carriers including GardenCity on andfrom their trucks at various port facilitiesincluding that operated by Star at pier 46A. Its employeesare members of Teamsters Local 85.Itwas admitted and I find that at all times material JackBlack has been a business agent of the RespondentTeamsters Local 287 and thatHenryMontano has been anorganizer for Respondent TeamstersLocal85.DonaldAbrams testified that he is and at all material times was arepresentative for Typographical Union 21 and I so find.B.Complaint and IssuesThe complaint alleges as follows:(a) Since on or about January 19, 1970, RespondentTypographical Union has picketed at the entrance to, andon, the Star port facility at Pier 46A of the Port of SanFrancisco, where there was a shipment of newsprint to bedelivered to The Journal's SanRafael plant.(b)On or about January 21, 1970, Respondent Typo-graphical Union, by its various pickets,namesunknown, atPier46A of the Port of San Francisco, physicallyobstructed, and prevented the departure of, a Garden Citytruck loaded with newsprint to be transported to TheJournal's San Rafael plant.(c)Since on or about January 20, 1970, RespondentTeamsters Local 287, by its agent Black, has instructed andappealed to its members, employed as truck drivers byGarden City, to honor the picket line of RespondentTypographical Union at Pier 46A and to refuse to pick up,haul,deliver or otherwise handle the newsprint cargoshipped by Powell and awaiting, at Pier 46A, delivery toThe Journal's San Rafael plant.(d) On or about January 21, 1970, Respondent TeamstersLocal 85, by its agent Montano, at Pier 46A, threatenedStar with a shutdown of all operations at Pier 46A wherethere was newsprint to be delivered to The Journal's SanRafael plant.These allegations are denied by the Respondent. Theissueswith respect to the allegations will be spelled outmore fully after stating the facts relating to each.Essentially they involve the contention by Respondentsthat the picketing by Typographical Union 21 at the pierwas primary and not secondary, while the Charging Partycorrect therecord in certain specified respectsNo opposition thereto hasbeen filed I have checked each of the proposed corrections and, except forthe proposed correctionat p. 425,line 7 of "outside" to "inside"which isnot clear to me, find that all of the others are proper and should begrantedThe motion to correctthe record is accordingly granted except asindicatedand thetranscript of proceedings is hereby corrected S F TYPOGRAPHICAL UNION 21545and the General Counsel contend that it was secondary.The respective Respondents also contend that the action ofBlack was proper in any event,and that Montano did notthreaten a shutdown as alleged.C.Resume of the FactsOn January 7, a strike was commenced by theTypographical Union 21 against The Journal which has itsmain location at San Rafael,some distance to the north ofSan Francisco.On January 19, about 10:30 or 11 a.m., theTypographical Union commenced picketing at the pierwhere Star conducted its operations at the port of SanFrancisco.Thispier is leased by Star from the port of SanFrancisco.At that time several pickets appeared with two(or more)of them carrying signs headed:TYPOGRAPHICAL UNIONAFL-CIOON STRIKEINDEPENDENT-JOURNALUNFAIRThe picketline was establishedby Abrams,a representa-tive of the Typographical Union.A driver for Garden City,John Perkov,who had earlier that day delivered newsprintfrom the pier to The Journal plant in San Rafael returned topick up more newsprint but observing the pickets ofTypographical Union Local 21 at the pier did not do so.The pickets stopped a number of Garden City trucks(including Perkov's)which arrived at the pier,inquiredwhether the driver was seeking to pick up newsprint for TheJournal,stated they were on strike against The Journal, andthat the GardenCitytrucks coming to the pier could pickup newsprint for any other paper but weren't to pick it upfor The Journal.Perkov, called his dispatcher and was toldto pick up newsprint for another newspaper.Anotherdriver,Edward Moisa,drove to the pier on January 19, wasstopped by the pickets, and was told it was all right to gothrough since he was not picking up cargo for The Journal.Herbert Blatt,executive vice president of the Star, wentoutside to talk to Abrams who testified he identified himselfand told Blatt that he was placing pickets outside the pierand "that their sole and limited extent was to restrict thecargo that belonged to The Independent Journal that wason the pier." Moore,Star'spresident,subsequently wentoutside and spoke to Abrams who testified he told Moorethe picketing was limited to the cargo designated for TheJournal. Abrams said Moore indicated during an ensuingdiscussion he thought this was a secondary boycott and thathe shouldn'tbe involved.Abrams also admitted that day hetold Jess Prince,a supervisor for GardenCity,he did notwant to interfere with Garden City's operations except theywere asking him not to haul cargo to The Journal.Sometime in theday ornightof January19, Jack Black, abusiness representative of Local 287, received a phone callfrom an unidentified person stating that two members ofLocal 287 had crossed the picket line. Black wasn't tooclear as to what picket line was referred to but the nextmorning,Black arose at 5 a.m., which was2 hoursearlierthan his normal time,and went to a lunch counter adjacentto GardenCity's locale.There he talkedto two persons, oneof whom is not identified and the other,Clifford Goddard,isGardenCity's safetydirector and was its dispatcher.Goddard testifiedthat Black asked who had crossed thepicket linethe daybefore andGoddard told him nobodyhad. Black asked to talk to the driversinvolved.At that point theythen wentto the dispatchoffice andGoddard askedfor the two drivers,Jack Miner and JohnPerkov,who had drivennewsprint to SanRafael the daybefore.Black asked them if they crossed the picket line atSan Rafael;bothsaid no.They stated theyhad taken thetrucksinto San Rafael and turned their trucks over topersonnelfrom The Journal.Accordingto Goddard, Blacktold them that the picket line at the pier was an"ambulatorypicket line and that itwould be observed."Goddard alsotestified Black said the picket line was strictlyfor The Independent Journal and no one else.Black toldPerkov that it was all right to get a load for other papers butnot The Journaland that he was to honor the picket line forThe IndependentJournal if it were there.Both driversnodded in agreement.Subsequently,Ralph Dequine,Garden City's operationsmanager, spoke toBlack by phoneand told him that thepicket linewas not primary and "you have instructed yourdrivers thattheywere to evade the picket line."AccordingtoDequine,Black answered that he hadbeen told by AlWinters(the "number one" business agentof Local 287)that it wasan ambulatorypicket line and a legitimate one,and that Black then said thathe would recheck withWinters and if what Dequine was sayingwas correct "whyhe would revoke his instructions."According to Goddardafter callingWinter,Black againtold the driversthe picketline "would be observed."Black testifiedhe told Goddardthat it wasa primarypicket line and he had"already toldthe people what theirrights are under the contract...."Black denied statingthat the picket line "would be observed."Black testified hetold Perkov on the morningof January 20,I told him it was a primary picket line, that he wasprotected under the contract, that he had a perfect rightto refuse to cross that picket line,and he wasprotectedunder the agreement.He wouldn't be fired.and Perkov replied,"That'sall I want toknow."Blackfurther testified after he spoketoWinter,I told-yes,Idid.I told Mr.Goddard it's a primarypicket line,and I've already told the people what theirrights are under the contract;there's nothing else I cando, I'm going to leave,which I did.Perkov testified that Black said to him:Well, I askedMr. Black if it was legal in what I wasdoing,and he says,itwas,but he says to honor- I'vegot a right to honor the picket line,which he wasreferring to Pier46A, that is the picketline referring to46A of theIndependent Journal.Black further testifiedhe told Goddard "itwas a primarypicket line,itwas the people's right to respectthat picketline if they so choose and they were protected under thecontract."Black denied he said anything about instructions 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDand said he didn't give any instructions to the people, "Thiswas a choice they're entitled to make for themselves."Later that day according to Dequine, he and Black met ata grievance session and Dequine told Black, ". . . well, Isee that- that you stuck by your guns and instructed thedrivers to honor the picket line...." Black in turn smiledand answered, "You know that's a legal picket line."Black's version of the foregoing was as follows: All he couldrecallwas that Dequine told him he was wrong and hecould fire the drivers. He responded, ". . . Ralph, you dowhatever you think is the right thing to do."The picketing had been on a 24-hour day basis whetheror not there were any trucks or any employees or anyoneelse there. On January 21, at 8 a.m. when Moore arrived,there were about six pickets on the outside with about fourcarryingsigns.Sometime that morning, a Garden Citytruck driven by Moisa arnved at the pier to pick upnewsprint assigned to The Journal. When he drove inside,one of the pickets asked him what papers he was picking upand Moisa told him The Journal. The picket said that thedrivers were honoring their picket. Moisa responded that hewas sent by his dispatcher who told him "the paper was allcleared to be picked up." Moisa then commenced loadingthe truck with a forklift driven by an employee of Globe.The picket who had spoken to him earlier asked Moisa if hewould "do him a favor and not leave until he (the picket)got a hold of someone . . .a BusinessAgent or something."Moisa said he had plenty of time as he had to load the truckand tie it down. Moisa tried a number of times to reach hisagent,Black, who was not in but he did speak to anotherbusiness agent, unidentified, who told him he "had the right[not]3 to cross the pickets."As the loading of the newsprint was being completed,Abrams arrived, told the pickets to move inside, andstationed one in front of the truck. Abrams did notimmediately see Moisa but he was pointed out to him.According to Moisa, Abrams angrily demanded, "What thehell I was picking up the paper for." Abrams said he toldMoisa that he couldn't understand why Moisa had allowedhis rig to be loaded with The Journal cargo, that otherGarden City drivers had come on the pier on the 19th and20th, been requested not to pick up Journal paper and hadloaded for other papers and left the pier without difficulty.Abrams also asked if Moisa had tried to get hold of hisbusiness agent.Moisa called his dispatcher, Goddard, totell him the pickets were in front of the truck and wouldn'tlet him off the pier. Goddard contacted Dequine. Dequineinstructed Goddard to call the police .4 After the truck wasloaded, Abrams told the pickets to get in front of Moisa'struck which they did. At that point the truck could havebeen moved, according to Moisa, "if I run over them."Abrams confirmed that the picket was standing in front ofthe cab and testified:Q.So in order for that load to get out, either thepicket would have to get out of the way or the rig wouldrun over him, is that right?A.At that point in time what you say is correct.Moore testified he observed the pickets standing aroundthe truck, walked over to the area and told them that he hadtolerated their line in front of the terminal but that theywere now trespassing and they should leave. The picketsstated, according to Moore, they were there to prevent TheJournal cargo from being moved and they couldn'tunderstand why Moore "couldn't leave them inside thepier."Moore told them to get out and the pickets thenreturned to the entrance of the pier with the trucksremaining inside.While the pickets were outside, one of Star's supervisorsreported that certain Teamsters officials were out in frontand were threatening to shut down the pier. Vice PresidentBlattand PresidentMoore went out to talk to theTeamsters officials particularlyHenryMontano whoidentified himself. Moore testified he asked Montano aboutthe threat that had been relayed to him, to close the pierbecause of the loading of newsprint for The Journal.According toMoore,Montano responded that thenewsprint was "hot cargo" that Moore was allowing a scaborganization to transport the cargo to a plant which was indispute with their brothers. Moore said Montano stated inconclusion that ". . . they were going to shut the piersdown if this [Moisa's ] truck continued to move out, and notlet any trucks come in and out whatever destination theywere destined for." Moore testified that he said Montano'sthreat of shutting down the pier meant that he would bethrowing Local 85 drivers out of work for dozens of otherconsignees, that Montano responded that if that was theway Moore felt Montano was "going to shut the pierdown," and prevent trucks from coming in or out.Moore then asked what do I have to do "to get thisoperation going." Moore said Montano responded that thepickets should be allowed inside the pier and around thecargo and the truck. Moore then agreed to accept twopickets inside the pier at the cargo on the condition that therepresentatives call the presidents of their local union orother representatives and advise them that all pickets, allorganizers and everything else connected with their unionsbe removed completely from in front of the premises.ThereafterMontano returned to Moore and told him hisconditions were agreed to. During this time from about I to2 p.m., while Moore and Montano were intermittentlyarguing, all trucking activity on the piers stopped. Truckscould neither enter nor leave.The principal difference in testimony between Mooreand Montano as to the above relates to Moore's directtestimony that Montano threatened to shut down the pierbefore Moore let him move the pickets inside by the cargo.After so testifying, Moore on cross-examination was asked:Q.Now, with respect to your conversation with Mr.Montano, didn't he express a fear to you, or concern toyou that unless the picketing was limited by bringingthe pickets inside and stationing them right by thenewsprint, that the result might be to close down thepier, and he wouldn't be able to avoid that one way oranother, or nobody could avoid it?A. I'm sorry, sir. You're putting words in mymouth. He did not say they would be,he said he would3At p. 155 of the transcript 1 7, the word "not" does not appearintendedand I am so concluding and findingHowever, the transcriptat p 177 11 14 through18 make it clearthat such4The police arrivedbut left after observing noactual physical restraintinsertionof the word "not" between the words "right" and "to" wasat the time S.F. TYPOGRAPHICAL UNION 21547close down the pier if we would not allow pickets inside,and pickets around the cargo.[Emphasis supplied ]Q.They, is that the word that he used, they?A.That's correct.Q.And he was referring to the pickets?A.He was referring to Local 85 and their truckingunion,that they would stop all of their own truckers fromgoing in and out.Q.Did he say that we will stop our own truckers?Are those the words he used?A. I don't remember the exact words he used, butremember that I testified that I told him that he wouldstop all, by throwing a picket line, and joining in this, hewould stop and prevent work from all the truckers notconcerned with this.Q.That was your remark?A.He said that made no difference.Q.That was your remark?A.That's my remark, and his remark was it madeno difference, he was going to shut down the pier.TRIAL EXAMINER: Just what did he say?THE WITNESS:He said he was going to prevent anytrucks from coming in and out of the pier[Emphasissupplied.]Montano's version of the foregoing is that he received acall from his office about a problem at pier 46A and wentdown to investigate it. Montano said he spoke to driverswho told him as long as there was a picket line in front of thepier, they weren't going in.Montano further testified he spoke to Moore who said hehad a picket line in front and he had moved the picketsoutside, and "Now we've got the whole pier tied up."According to Montano:And I told him, I says,"Well, I can see why you have. "I says, "Why don't you let the pickets go where thecommodity is and do the picketing and get the pickets awayfrom the front of the entranceand the businesswill go backto normal again. "Montano added Moore argued the pickets had no businessinside and then testified:So I concluded that I couldn't do much good therebecause there was a picket line and my people wereobserving it, and I'mnot about to tell them how toexercise their rights other than inform them what theirrightsare.[Emphasis supplied.] -Then I said, "Well, I might as well go back to theoffice, I'm not doing any good here." And he says, "No,wait a minute," he says, "What can we do? What can wedo about this thing? We've got everything tied up."I told him exactly what I said, "Take your pickets in,let them go inside the building, picket the commodityand they'll get away from the front of the door, and themen will go back to work again."So he says, "Okay," he says, "but I want only twopickets inside of the building and nobody else; dust twopickets, one on the truck and one standing next to thecommodity that is on the dock."Montano was also asked and testified as follows:Q.Did you make anystatementduring yourconversations with Mr. Moore at any time with respectto Local 85 or you specifically shutting down the pier?A.No, sir. I didn't say anything.Q.Did you make any statement to the effect thatyou or Local 85 would not permit any trucks to moveuntil the newsprint problem with the IJ had beensettled?A.No, sir.Q.Can you recall any-anything else in yourconversations withMr. Moore that you have not yetdescribed to us?A.Just that Mr. Moore accused us of tying up thispier,and I told him, "You're mistaken, Mr. Moore,because you're the one that has the pier tied up."And he says, "Well, they're your trucks and they'reyour members, so what are you going to do about it?"I told him I can't do anything about it, it's not mypicket line, andour members will not go through picketlines.[Emphasis supplied.]Montano also testified:At anytime during the-your stay at the-during theperiod that you were at Pier 46A did you instruct or tellany driver of a truck not to go throughthe line?A.No, sir.He then testified there was a line of trucks tied up at theentrance.He was asked about conversations and testifieddriversasked what the situation was. Montano was alsoasked:Q.And did any of these drivers talk with you?A.Yes. They asked me what the situation was, andI told them,"There's a picket line over there and you haveyour right to observe it by the contract,and I'll see whatelse I can find out, what'sgoing on."[Emphasissupplied.]Montano was subsequently again asked about his discus-sion with Moore and testified:And I toldhim that the teamsters were not involved.It's a picket line on the I.J. And I said, "If you want toresolve this thing, you should take the pickets and letthem picket where they're [sic] truck is, and get themawayfrom the entrance,and the business would goback to normal again."He wouldn't accept this, and he was very adamant inkeeping the pickets off the private property, becausethey were trespassing, andI told him so long as they'restanding out in front where my people can see them, they'renot going to go into the pier.[Emphasis supplied.]VicePresident Blatt testified as a rebuttal witness asfollows with regard to this incident. On direct examination,he testified thatMoore and Montano engaged in aconversation and that Montano said:"Didn't we know that was scab cargo,hot cargo, orscab cargo,"or something; words to this effect, that,"How come we were allowing this thing,"and Mr.Moore asked him what he meant.And theykept at eachother.I think theyboth got a bit excited in the process, andabout the only thing I can really recall beyond that isMr. Montano finally says, "Well, I can't get any placewithyou people.Finkmanagement, and all thisbusiness,I might as well just close the pier down, or shutthe operation down,"or words to this effect. [Emphasissupplied.] 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn cross-examination, Blatt testified:Q.Don't you recall Mr. Montano saying thatMoore was the reason? That his activities and what hehad done is the reason that the pier was being shutdown by not letting the picketing inside?A.That may have been said. I don't really recall,butIwouldn't deny it, but then again I wouldn't say that itwas. I think that he said something of that nature, that ifhe didn't allow the pickets in there. I'm not sure that thiswas put at that time or as Mr. Moore came back in laterwhen they had left, walked out to themselves, I went inthe office, and I was made aware of the agreement thatthey made, and whether this was part of it, leading up toit beforehand, I'm not sure.Q.It'strue,isn't it, thatMontano was accusingMoore of being responsible for what was happening?A.I think he did accuse him of that, yesQ.And Moore undoubtedly was accusing Montanofor being responsible?A. I think Moore was using the word, "What doyoumean, what do you mean," because we hadno-our business had no part of that.Q.And you heard the words"shut down the pier,"orsome reference made to the pier shutting down?A.Yes.Q.And that was made by Mr. Montano?A.Right.Q.And wasn't he accusing Mr. Moore of being theone whowasgoing to have to be responsible for that?A.Yes.[Emphasis supplied.]And on redirect examination:Q. (By Mr. Berke) And was this because Mr. Mooredid not want pickets on the inside of his property?A. I believe this was what Mr. yeah, this was whatMr Montano was accusing, because Mr. Moore was notcooperating with him. Hewasgoing to be responsible forwhatever happened.[Emphasis supplied.]While the foregoing discussion between Montano andMoore was taking place, Moisa was doing nothing aboutthe truck which he said he was afraid to move. During oneof the interruptions in the discussions between Moore andMontano, Moisa testified that Montano advisedthem theyhad the right not to cross the picket lines.Moisa toldMontano he didn't want to cross the picket lines and thathe'd get a hold of his business agent. Moisa tried andcouldn't reach Black and Montano also tried to telephoneBlack. LaterMoisa saw Montano, Moore, and Abramstalking outside the pier. According to his recollection whenthey finished talking, he was told to unload the paper.Moisa called his dispatcher Goddard to get the permissionto unload and informed Goddard the pier was getting tiedup and he couldn't get the truck off the dock. Montano waswithMoisa during the phone call and also spoke toGoddard. According to Goddard, Montano told him that alot of problems were building up at the pier and that if wewanted him to take the truck off the pier with our driver hecould do so but he could not guarantee the safety once weleft the pier and he (Montano) would rather that we didn't.Montano denied making any statement about guaranteeingthe safety of the Garden City truck or trucks or about themgetting off the pier.When Montano left the pier, Moisa's truck was stillloaded. Thereafter, Garden City's Dock Supervisor Princearrived. He saw the truck with five or six pickets about 6 or8 feet ahead of it. Moisa told him he was scared and thepickets weren't going to let the truck off the pier. Prince toldMoisa to stand by while he called his superior. Shortlythereafter Abrams came over. According to Abrams whosaid his memory was vague as to the conversation he toldPrince they did not intend to interrupt the operation as faras Garden City was concerned but they were asking themnot to haul the cargo to The Independent Journal.Abrams,according to Prince, said that he didn't want Moisa's truckgoing off the dock and if it did he wasn't sure it would get toSan Rafael or not. Abrams denied the latter statement.Prince called Dequine who had been informed of theevents by Goddard. When Dequine was told by Prince thatMoisa was worried about getting off the dock, Dequinesaid, "Hell unload it, don't let anybody get hurt." Princethen went out and told the forklift operator to unload thetruck. No attempt had been made to move the truck while itwas loaded with the newsprint destined for The Journal.The truck did not leave although there was more than aload of newsprint to be delivered. From January 21, forabout 3 weeks until a temporary restraining order wasissued, two pickets remained by the cargo. During that timeno newsprint was moved from the pier to The Journal andpickets continued to ask Garden City drivers what cargowas being loaded whenever their trucks approached thepier.The pier gates were closed during the night and after thepickets were allowed inside they were there only during theday at the place where the newsprint was located. Duringthe night the signs remained but the pickets left.D.Additional Findings and Conclusions as to thePicketing by and Conduct of Typographical Union 21The Respondent argues that the picketing by Typograph-icalUnion 21 at the pier, which commenced January 19,1970, was so restricted and limited as to have the effect oflegally persuading employees not to make deliveries to orcross a legitimate primary line at the struck premises of TheJournal in San Rafael. Respondent recognizes picketinginvolves more than words alone but contends that it was sodesigned and limited herein as to be indistinguishable fromoral or written effect.Whether or not oral or writtenappeals might be legal, it is evident that the picketing wasnot, and that it both in theory and in fact here had andcaused effects over and above those which could ordinarilybe anticipated from nonpicketing appeals. It is also evidentfrom the facts that the manner and method of picketingherein does not come within any of the concepts applicabletoprimary picketing. The picketing by TypographicalUnion 21 occurred directly at the premises of a neutral, theStarTerminal Company, and involved not only thatcompany but also other companies including Garden City,Globe, Powell, as well as The Journal. This picketingoccurred 24 hours a day at first and was outside the pier, S F. TYPOGRAPHICAL UNION 21549then moved inside near the rolls of newsprint, then outsideagainand then finally inside adjacent to the rolls. Thepicketing in no way meets the requirements ofMoore DryDockssince there were neither trucks nor employees of TheJournal present,6 and the picketing was at first continuousfor 24 hours even when the pier was closed and after thepickets were moved back inside the picketing at the rollswas throughout the day and picket signs were adjacent tothe rolls at night. Neither it does not fall within the ambit oftheAuburndale Freezercase (177 NLRB No. 108), wherethe majority (in a three-to-two opinion) found a commonsitus even though employees of the primary were notpresent because of the alleged "presence of the primary."Accepting the majority finding as controlling, the case isclearlydistinguishable.There are numerous significantdifferences including the fact that the primary therecontrolled the goods picketed at the secondary locationwhich it does not here. The warehouse was a place wherecommon carriers received the goods of the primary todeliver to its customers and the storage at the warehousewas a basic part of the production process of the primary.Deliveries to the warehouse by the trucks and drivers of theprimary were made regularly and during the season, Marchto July, continuously. Here, there isn't even a definitelocation for the goods to be kept. At no time are employeesor equipment of the primary at the pier. Other than the factthat the paper is one of the items needed by the primary,there is no direct connection with the primary. Thepicketingwas designed to induce employees of otheremployers not to handle the newsprint destined for TheJournal with an object of causing Garden City, Globe,Powell, and Star not to do business with one another orwith The Journal. This is a typical secondary location andsituation, and should be so treated. Accordingly, I concludeand find that the picketing at pier 46A of the port of SanFrancisco by Typographical Union 21 violated Section8(b)(4)(i) and (ii)(B) of the Act.7The evidence set forth,supra,additionally reflects thatpicketsplaced by Abramswere so located about Moisa'struck as to have made it necessary "to run over" one ormore if Moisa were to have left the pier with the truck. Thisisclearboth from Moisa's testimony and also fromAbrams, who conceded that at one point in time ".. .either the picket would have to get out of the way or the rigwould run over him...." It is also evident that Moisa wasfrightened by the situation which included not only theabove but also the turmoil and cessation of operations atthe pier caused by the sequence of picketing,supra,fromoutside to inside, then outside again and finally inside. It isclear and I find that both by its illegal picketing and themanner and conduct thereof, Respondent TypographicalUnion additionally violated Section 8(b)(4)(i) and (ii)(B) ofthe Act as alleged by preventing the departure of Moisa'sGarden City truck on January 21, 1970.392 NLRB 5496Nor even of Garden much of the time.rSeePrinting Specialties and Paper Convert U v Le Baron,171 F.2d 331(C A 9)E.Additional Findings and Conclusionsasto theAlleged Violation by Teamsters Local 287The foregoing consists primarily of the conduct of Blackwho got up at 5 a.m. to meet with and tell drivers Perkovand Miner that they had a right not to cross the picket lineas set forth above. Black admitted that he told the peoplewhat their rights are under the contract and specifically thathe told Perkov it was a primary picket line and "he wasprotected under the contract, that he had a perfect right torefuse to cross that picket line and he was protected underthe agreement." Perkov testified to similar effect that Blacktold him he had a right to honor the picket line whileGoddard testified Black had told them that the picket linewas an "ambulatory picket line and that it would beobserved." Black said he told Goddard it was a primarypicket line and he had "already told people what their rightsare under the contract" and denied saying that it "would beobserved." Moisa, as set forth, had been told pursuant to aphone call to the union office that he "had the right not tocross the picket."The General Counsel asserts that Black obviously hadgiven "instructions" to the drivers that they were not tocross the Typographical picket line and that this in essencewas what he told Goddard as set forth. I am of the opinionthat this in substance was told to Goddard for the reasonthat it appears unlikely that Black would have arisen soearly to go over to inform the pickets of their "rights" unlesshe was interested in aiding the action at the picket line andthat Black conveyed this "interest" more emphatically thana mere recitation as to the "rights" of the drivers to observethe picket line. It also appears that the drivers Perkov andMiner so understood and manifested their assent by"nodding." I am accordingly crediting Goddard's testimo-ny that Black stated that the picket line "would beobserved" and finding this amounted to an "instruction" tothe drivers.8Further, the result would be the same even if Black'sstatements to the drivers were not considered to be"instructions." For there is no question these would inducethe drivers not to cross the picket line. The latter was notprotected by either law or contract since the Typographicalpicket line as found wasa secondaryandnot a primary orlegal picket ltne.9Accordingly, even if Black's statementswere not instructions, Black was illegally inducing employ-ees not to cross an illegal picket line, thereby violatingSection 8(b)(4)(i) and (ii)(B) both by inducing them not toperform work in violation of Section 8(b)(4)(i)(B) and in sodoing restraining and coercing the various employers (otherthan The Journal) named herein in violation of Section8(b)(4)(ii)(B).F.Additional Findings and Conclusions as to theAlleged Violation by Teamsters Local 85This involves first thequestionof whether Montanothreatened he would shut down the pier. The testimony asto this has been set forth in detail,supra.It appears clear8Further basis for this finding is Dequine's testimony,supra,which Icredit, that Black said he"would revoke his instructions"ifwrong.9 The Teamsters are parties to a contract affording certain rights tocross "primary" picket lines 550DECISIONSOF NATIONALLABOR RELATIONS BOARDthat there was a heateddiscussionbetween Moore andMontano and in the course of the discussion that MontanotoldMoore that the pier would be shut down. It is notreasonableto expect Moore to separate from this discussionwhether Montano said that his Local 85 would shut it downor whether that would be the effect of Moore's leaving thepickets outside.Moore could reasonably conclude fromMontano's statementsthat Local 85 was shutting the pierdown,whateverMontanomay have intended. Thetestimonyof Blatt(relied on by Respondent) does notchange this.Blatt doessay Montano was blaming Moorebut he did not retract his testimony that Montano said, "Imight as welljust close the pier down, or shut the operationdown," or words to this effect. I conclude from all thetestimony that Montano caused Moore to justifiably andreasonably believe he would shut down the pier andthereby restrained and coerced Star in violation of Section8(b)(4)(ii)(B).FurtherMontano and Teamsters Local 85 cannotcontend otherwise in the face of Montano's statements tothe drivers including Moisa, as set forth that they had aright not to cross the picket line. By so stating, Montanowas bringing Teamsters Local 85 into the process ofshuttingthe pier down and was illegally inducing driversnot to crossthe picketline and a causalfactor in the driversunwillingnessto cross the picket line. Montano had told thedriverswhat was not legally correct and was therebyinducingthem to refuse to handle goods of the variousemployers involved therebyrestrainingand coercing all ofthenamedemployers herein (except The Journal) inviolation of 8(bX4)(ii)(B).Accordingly, although I have found and concluded thatMoore, from the discussion, reasonably could and didbelieve that Montano was directly threatening to shut downthe pier, I additionally find that by Montano's statementsto the drivers he and Teamsters Local 85 were contributingto the continuation of the temporary shutdown whichoccurred and were a contributing factor in inhibiting itsresolution.Finally, I find that by participating and causingthemoving of the pickets inside, where they were notlegally entitled to be, Teamsters Local 85 had furtherinvolved itself in and aided the illegal conduct ofTypographical Local 21. I further conclude and find that bythe foregoing conduct Teamsters Local 85 violated Section8(b)(4)(ii)(B) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondents, set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondents engaged in certain10 In the event no exceptionsare filed as provided by Section 102 46 ofunfair labor practices,itwill be recommendedthat they berequired to cease and desist therefrom and take certainaffirmative action necessary to effectuate the policies of theAct.Upon the basisof the foregoing findings of fact and uponthe entire record in this case,Imake the following:CONCLUSIONS OF LAW1.CaliforniaNewspapers, Inc. d/b/a San RafaelIndependent Journal is an employerengaged incommercewithin themeaning ofthe Act.2.Respondents are labor organizations within themeaning of the Act.3.As found above, the Respondent, TypographicalUnion, has engagedin, and is engagingin,unfair laborpractices within the meaning of Section 8(b)(4)(i) and (ii)(B)of the Act.4.As found above, Respondent Teamsters Local 287has engaged in unfair labor practices within themeaning ofSection 8(b) (4)(i)(ii)(B) of the Act.5.As found above, Respondent Teamsters Local 85 hasengaged in,and is engaging in, unfairlabor practices withinthe meaning of Section 8(bX4)(ii)(B) of the Act.6.The unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.Upon the foregoingfindingsof fact, conclusions of law,and upon the entire recordin this case, I hereby issue thefollowing:RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case, itis recommended that the Board enter an order that:A.RespondentTypographicalUnionNo.21,itsofficers,agents,and representatives,shall:1.Cease and desist from:(a) Inducing or encouraging by picketing at Pier 46A oftheportofSan Francisco or otherwise inducing orencouraging individuals employed by Garden City,Globe,Star,Powell,or persons other than The Journal,to refuse toperform services where an object thereof is to force orrequire Powell,Garden City,Globe,Star, or any otherperson,to cease doing business with The Journal,or witheach other for the purpose of causing a cessation ofbusiness by any of them with The Journal.(b)Threatening,coercing,or restraining Star,GardenCity,Powell,Globe,or any other person(other than TheJournal),where an object is to force or require Powell,Garden City,Globe,Star,or any other person,to ceasedoing businesswith TheJournal,or with each other for thepurpose of causing a cessation of business by any of themwith The Journal.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Post in conspicuous places in its business offices,meeting halls,and in all places where notices to membersare customarily posted,copies of the attached noticemarked "AppendixA."10 Copiesof said notice,on formstheRules and Regulations of the National Labor Relations Board, the S.F. TYPOGRAPHICAL UNION 21551provided by the Regional Director for Region 20, afterbeing signed by a representative of Respondent thereuntoduly authorized,shall be posted by it immediately uponreceipt thereof and be maintained by it for 60 consecutivedays thereafter in conspicuous places, including all placeswhere notices to members are customarily displayed.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced,or covered by anyother material.(b)Notify the Regional Director for Region 20, inwriting,within 20daysfrom receipt of this Decision, whatsteps Respondent has taken to comply herewith."B.Respondent TeamstersLocal 287,its officers,agents,and representatives,shall:1.Cease and desist from inducing or encouragingindividuals employedby GardenCity to refuse to pick upor deliver goods, wares, or merchandise at Pier 46A of theport of San Francisco destined for The Journal or toperform any other services where an object thereof is toforce or require GardenCity to ceasedoing business withThe Journal,or with Powell,Star,Globe, orany otherperson for the purpose of causing a cessation of business byany of themwith TheJournal.2.Take thefollowing affirmative action designed toeffectuate the policiesof the Act:(a)Post in conspicuous places in its business offices,meeting halls, and in all places where notices to membersare customarily posted,copies of the attached noticemarked"AppendixB." 12 Copies of said notice,on formsprovidedby theRegional Director for Region 20, afterbeing signed by a representative of Respondent thereuntoduly authorized,shall beposted byit immediately uponreceipt thereof and be maintainedby itfor 60 consecutivedays thereafter in conspicuous places, including all placeswhere notices to members are -customarily displayed.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered,defaced,or covered by anyother material.(b)NotifytheRegionalDirector for Region 20, inwriting, within20 daysfrom receipt of this Decision, whatsteps Respondent has takento complyherewith.13C Respondent Teamsters Local 85, its officers,agents,and representatives, shall:1.Cease and desist from threatening, coercing, orrestraining Star where an object is to force or require Star tocease doing business with Powell, GardenCity, Globe, orany other person to compelany ofthem to cease doingbusinesswith TheJournal.2.Takethe following affirmative action designed toeffectuate the policiesof the Act:(a)Post in conspicuous places in its business offices,meeting halls, and in all places where notices to membersare customarily posted,copies of the attached noticefindings, conclusions, recommendations, and Recommended Order hereinshall, as provided in Section 102.48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andallobjections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a judgment of a United States CourtofAppeals, the words in the notice reading "Posted by order of theNationalLabor Relations Board" shall be changed to read "Postedpursuant to a judgment of the United States Court of Appeals, enforcingan Order of the National Labor Relations Board "marked"Appendix C."14Copies of said notice,on formsprovided by theRegional Director for Region 20, afterbeing signed by a representative of Respondent thereuntoduly authorized,shall be posted by it immediately uponreceipt thereof,and be maintainedby it for 60consecutivedaysthereafter in conspicuous places, including all placeswhere notices to members are customarily displayed.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered,defaced,or covered by anyother material.(b) Notifythe Regional Director for Region 20, in writingwithin20 daysfrom receipt of this Decision,what stepsRespondent has taken to comply herewith.1511In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 20, in writing, within 10 days from the date of this Order, whatsteps it has taken to comply herewith "12131415Footnote 10,supraFootnote 11,supraFootnote 10,supraFootnote 11,supraAPPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT induce or encourage by picketing at Pier46A of the Port of San Francisco or otherwise indice orencourage individuals employed by Garden CityTransportation Company Ltd., Globe-Wally's ForkliftService, Inc., Star Terminal Company, Inc., PowellRiver Alberni Sales Ltd., or persons other than the SanRafael Independent Journal to refuse to performservices where an object thereof is to force or requirePowell River Alberni Sales, Garden City Transporta-tionCompany Ltd., Globe-Wally's Forklift Service,Inc., Star Terminal Company, Inc., or any other person,to cease doing business with the San Rafael Independ-ent Journal, or with each other for the purpose ofcausing a cessation of business by any of them with theSan Rafael Independent Journal.WE WILL NOT threaten, coerce, or restrain Star TerminalCompany, Inc., Garden City Transportation CompanyLtd.,Powell River Alberni Sales, Ltd., or any otherperson (other than the San Rafael IndependentJournal), where an object is to force or require PowellRiver Alberni Sales, Ltd. Garden City TransportationCompany Ltd., Globe-Wally's Forklift Service, Inc.,Star Terminal Company, Inc., or any other person, tocease doing business with the San Rafael IndependentJournal, or with each other for the purpose of causing acessation of business by any of them with the SanRafael Independent Journal.SAN FRANCISCOTYPOGRAPHICAL UNION No.21, INTERNATIONALTYPOGRAPHICAL UNION,AFL-CIO(Labor Organization) 552DatedByDECISIONSOF NATIONALLABOR RELATIONS BOARD(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, 13050Federal Bldg., 450 Golden Gate Ave., Box 36047, SanFrancisco, California 94102, Telephone 556-0335